     Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

CAGER A. MALEEAH,                        )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )             CV418-096
                                         )
OLATUNJI AWE, et al.,                    )
                                         )
      Defendants.                        )


          ORDER AND REPORT AND RECOMMENDATION

      Proceeding pro se and in forma pauperis, Cager A. Maleeah brings

this 42 U.S.C. § 1983 action against Drs. Awe and Brown, PA Darcy, and

Nurses Terry, Tyler, Green, and Anderson (née Evans). Doc. 1. The

Court now screens his Complaint under 28 U.S.C. § 1915A.1




1
    Congress enacted the Prison Litigation Reform Act of 1995 (PLRA), Pub. L. No.
104-134, 110 Stat. 1321-71, to establish procedures to govern civil complaints filed in
federal court by prisoners and other detainees. Among the PLRA’s procedures is the
requirement for this Court to conduct an early screening in all civil cases of any
complaint in which a prisoner seeks redress from a government entity or official. See
28 U.S.C. § 1915A. The purpose of the early screening is to “identify cognizable
claims” in the prisoner’s complaint and to dismiss any claims that: (1) are frivolous;
(2) are malicious; (3) fail to state a claim upon which relief can be granted; or (4) seek
monetary relief from a defendant immune from such relief. Id. Therefore, the Court
examines plaintiff’s Complaint to determine whether he has stated a claim for relief
under 42 U.S.C. § 1983.
     Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 2 of 12




I.    BACKGROUND2

      Cager Maleeah is incarcerated at Coastal State Prison and contends

that, beginning on May 22, 2016, his left foot hurt and was swollen.

Doc. 1 at 5. After a few hours on work detail, his discomfort worsened,

as his foot became inflamed, bright red, and painful “like it had been

dipped in acid.” Id. When taken to the medical unit around 3:00 a.m.,

Nurse Tyler told plaintiff he could not be seen until the following

morning when a physician or physician’s assistant would be present. Id.

at 5-6. While he waited back in his cell, the pain worsened and his foot

became splotchy with purple discolorations. Id. at 6. Nurse Tyler again

sent him packing, informing Maleeah he could not “just come to medical

without a call-out slip.” Id. Nurse Green, however, examined his foot

and told him it appeared to be a spider bite, but nothing could be done

until a physician was present. Id.

      Around 7:30 a.m. on the 23rd, Maleeah returned to medical unit to

see a physician. After waiting for a few hours, P.A. Darcy examined him

2
    Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a
complaint pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79
(11th Cir. 2001), allegations in the complaint are taken as true and construed in the
light most favorable to the plaintiff, Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir.
2011). Conclusory allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (discussing a Rule 12(b)(6) dismissal).


                                           2
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 3 of 12




and assessed his injury as “infected” “Athlete’s foot.” Doc. 1 at 7. She

declined to refer Maleeah to Dr. Awe, and instead prescribed foot cream,

antibiotics, and Motrin for the pain. Id. Plaintiff was unable to actually

get those prescriptions, however, as they had only been “ordered.” Id. at

7-8. By the next morning, his foot had begun leaking “this green nasty

smelling fluid from between my toes that smelled like rotten meat.” Id.

at 8. Unable to get his prescribed medication, Maleeah returned to the

nurse’s station to ask to see Dr. Awe and was turned away by Nurse

Terry after she determined he did not appear to be in “too much

distress.” Id. at 9. That evening, “pill call” on the 24th, Maleeah got his

prescriptions for foot cream and antibiotics, but no Motrin since “none

had been ordered.” Id. at 10. As Maleeah returned to his cell, his pain

was “off the charts” and he noticed “pink streaks coming up from my leg

from my foot to about my knee” and “more and more fluid” leaking from

his foot. Id. A few hours later, Nurse Green gave him some gauze and

“cleanser in a green bottle” and left him to cleanse his own wound, while

Nurse Terry again booted him from the nurses’ station because he lacked

a sick “call out” to be there. Id.

      On the morning of the 25th, Maleeah again saw P.A. Darcy, was



                                     3
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 4 of 12




given a shot (either of antiobiotics or for pain, it’s unclear from the

Complaint), and was sent back to his cell where he used a towel to catch

the fluid leaking out of his foot. The next morning, the 26th, P.A. Darcy

gave him another two shots. Doc. 1 at 11-12. Plaintiff needed help to

limp back to his dorm. Id. at 12. With pink streaks now “coming up past

his belly button” and some shortness of breath, plaintiff decided the only

way to get immediate, meaningful care was to complain of chest pains.

Id. at 12-13. An officer called in a “code” to get the “prisoner E.R.” “golf

cart ambulance” dispatched, and after conferral, Nurse Jackson and P.A.

Darcy called “EMS” to come fetch Maleeah from the prison. Id. at 13.

Paramedics immediately assessed his foot as “really infected” and took

him to the hospital, where medical staff set to work. Id. at 13-15.

     After examination, the vascular surgeon on duty explained that the

infection had “penetrated some of the bones” in Maleeah’s foot and that

it might require amputation. Doc. 1 at 15. One of the physicians told

him that the infection had spread through his body and was approaching

his heart, and that it would be a close thing if the antibiotics could stop

it. Id. at 16. Multiple bones and one toe were removed, and the extreme

round of antibiotics and painkillers plaintiff was administered (his foot



                                     4
      Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 5 of 12




left open to continue draining the infection) left him weak, nauseated,

and unable to eat. Id. at 17-18 (reporting he lost 17 pounds over the

course of the week following surgery). He was discharged back to the

prison and provided ongoing care and physical therapy, but experiences

ongoing nerve damage, balance problems and resultant injuries from

falling, and pain, both physical and “phantom.” Id. at 19-20. He’s been

told that he’s reached maximum recovery, and that his current pain is

most likely permanent.       Id. at 20.    He has been randomly denied

medications by Nurse Anderson, without explanation, even after

amputation. Id. Maleeah seeks injunctive and monetary relief for his

pain and suffering and future medical care. Id. at 21.

II.    ANALYSIS

       Plaintiff advances a claim for denial of medical care in violation of

the Eighth Amendment.        See Farmer v. Brennan, 511 U.S. 825, 832

(1994) (the Constitution imposes a duty upon prison officials to “ensure

that inmates receive adequate food, clothing, shelter, and medical care.”).

“[N]ot every claim by a prisoner that he has not received adequate

medical treatment states a violation of the Eighth Amendment.” Harris

v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (quotes and cite



                                      5
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 6 of 12




omitted). Rather, “an inmate must allege acts or omissions sufficiently

harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976). A prisoner must show that:

(1) he had a serious medical need; (2) defendants were deliberately

indifferent to that need; and (3) some injury was caused by defendants’

indifference. Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007).

      Maleeah has alleged sufficient facts to warrant service of the

Complaint on defendants P.A. Darcy and Nurses Terry, Tyler, Green,

and Anderson.       While it is unclear what injury (if any) led to the

catastrophic infection, that rapidly progressing infection was clearly a

serious medical need 3 and defendants showed deliberate indifference to



3
    Nurse Green theorized at one point that it could have been a spider bite; P.A.
Darcy thought it was infected athlete’s foot. Doc. 1 at 6 & 7. The standard for
proving a “serious medical need” is quite exacting. The Court of Appeals defines it as
“one that has been diagnosed by a physician as mandating treatment or one that is so
obvious that even a lay person would easily recognize the necessity for a doctor’s
attention.” Youmans v. Gagnon, 626 F.3d 557, 564 (11th Cir. 2010). A brown recluse
or black widow bite may rise to the level of a serious medical need (as either would
result in necrotic tissue). Dunham v. Adair, 2006 WL 1936507 at *2 (N.D. Ga. July
11, 2006). As would a Staph infection. See Lindley v. Birgmingham, City of
Alabama, 652 F. App’x 801, 805 (11th Cir. 2016). Athlete’s foot wouldn’t. See
Tsakonas v. Cicchi, 308 F. App’x 628, 632 (3rd Cir. 2009); Calhoun v. Thomas, 360 F.
Supp. 2d 1264, 1287 (M.D. Ala. 2005). However, the seriousness of the inflammation,
putrid seepage, and pink track lines tracing their way to Maleeah’s heart should have
been an unambiguous sign of serious, life-threatening infection obvious to even the
most incompetent medical professional. Lindley, 652 F. App’x at 805; Davison v.
Nicolou, 2016 WL 6404034 at *4 (S.D. Ga. Oct. 27, 2016) (“the seriousness of the
symptoms resulting from [the deceased’s] bacterial infection, the vast majority of


                                          6
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 7 of 12




that need. Such a showing requires: “(1) subjective knowledge of a risk

of serious harm; (2) disregard of that risk; (3) by conduct that is more

than gross negligence.” Youmans, 626 F.3d at 564 (quote omitted and

alteration adopted). Here, the risk of ignoring the rapidly progressing

infection was -- or should have been with even cursory examination --

obvious, and Coastal State Prison medical staff callously disregarded that

risk. Lindley, 652 F. App’x at 805-06.

      A defendant may disregard a risk with more than gross negligence

by, inter alia, intentionally failing or refusing to provide medical

treatment,     delaying    treatment,     providing     grossly    inadequate     or

inappropriate diagnosis or treatment, deciding to take an easier but less

efficacious course of treatment, or providing medical treatment that is so

cursory as to amount to no medical treatment at all. McElligott v. Foley,


which physically manifested themselves to the naked and untrained eye, are so
obvious that even a lay person would easily recognize the necessity for medical
attention.”); Andrews v. Camden Cty., 95 F. Supp. 2d 217, 227-28 (D.N.J. 2000) (life-
threatening blood infection and resulting symptoms were obvious serious medical
need).
    Indeed, five days into the infection, Maleeah required surgery to remove necrotic
tissue. Id. (even if the medical diagnosis is unclear, the mere fact that he required
surgical “removal of ‘large amounts of necrotic fascia’” as well as “his affidavits
[detailing the rapid progress of the infection] establish that he had a rapidly
worsening infection whose severity should have been obvious to trained nurses.”); see
doc. 1-2 (photographs of foot post-surgery). His medical situation was not fictitious
or exaggerated. It was real and very serious.


                                         7
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 8 of 12




182 F.3d 1248, 1255 (11th Cir. 1999). While Nurse Green did take some

steps to treat Maleeah’s complaint and P.A. Darcy prescribed some

medications, the Court cannot determine at this stage (at least, without

further briefing more appropriate to summary judgment) that their care

was sufficiently adequate, as to constitute mere “negligence” or “medical

malpractice.”

     Being that within three days Maleeah lost a toe and several of his

metatarsal bones basically liquefied, however, the P.A. and nurses’

provision of foot cream, some gauze, and cleansing ointment before

sending Maleeah back to his cell to literally rot suffices to meet the third

(more than “gross negligence”) prong of a deliberate indifference

showing for screening purposes. See Lindley, 652 F. App’x at 805-06;

Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989) (“grossly

incompetent medical care or choice of an easier but less efficacious

course of treatment can constitute deliberate indifference.”); see also

Nimmons v. Aviles, 409 F. App’x 295, 297 (11th Cir. 2011) (“For medical

treatment to rise to the level of a constitutional violation, the care must

be so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness. [The plaintiff]



                                     8
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 9 of 12




must demonstrate that [the defendants’] response to his medical need

was more than merely accidental inadequacy, negligence in diagnosis or

treatment, or even medical malpractice actionable under state law.”)

(cites omitted). The inexplicable delay in administration of antibiotics,

either by shot or prescription, too can support a finding of gross

negligence.   Lindley, 652 F. App’x at 805-06 (a delay in providing

antibiotics which “allowed the infection to worsen to the point that

antibiotics were no longer effective, leading to the extensive loss of tissue

and skin” can establish deliberate indifference to a serious medical need);

Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1317 (11th Cir. 2010)

(“Even where medical care is ultimately provided, a prison official may

nonetheless act with deliberate indifference by delaying the treatment of

serious medical needs.”). Maleeah’s claims against P.A. Darcy and the

nurses is GREENLIT for service.

     As to Drs. Awe and Brown, however, Maleeah has alleged no facts

supporting a violation of his Eighth Amendment rights. See doc. 1. He

says the nurses refused to let him see Dr. Awe, not that Dr. Awe refused

to provide treatment or provided grossly negligent treatment. He says

Dr. Brown later accompanied nursing staff on their rounds to ensure



                                     9
     Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 10 of 12




proper treatment, not that Dr. Brown was ever involved in the care

failures that led to the amputation of his toe and removal of necrotic

tissue. Neither physician is anywhere mentioned, in fact, as having any

role whatsoever in the events forming the basis of his Complaint. Both

should therefore be DISMISSED from the Complaint.

III. CONCLUSION

       Accordingly, Drs. Awe and Brown should be DISMISSED.4

Maleeah’s claims for the violation of the Eighth Amendment against PA

Darcy and Nurses Terry, Tyler, Green, and Anderson, however, are

approved for service and the Clerk is DIRECTED to forward a copy of

this Order, along with plaintiff’s Complaint, to the Marshal for service

upon these defendants so that they may respond.

       Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $139.58 in average monthly deposits. Doc. 6. He

therefore owes a $27.91 initial partial filing fee. See 28 U.S.C. § 1915(b)

(1) (requiring an initial fee assessment “when funds exist,” under a

specific 20 percent formula).               Plaintiff’s custodian (or designee) shall



4
    To the extent plaintiff believes he can resuscitate these claims, he remains free to submit an
Amended Complaint if he believes that it would cure the legal and factual defects discussed above. See
Willis v. Darden, 2012 WL 170163 at * 2 n. 3 (S.D. Ga. Jan. 19, 2012).



                                                 10
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 11 of 12




remit the $27.91 and shall set aside 20 percent of all future deposits to

his account, then forward those funds to the Clerk each time the set

aside amount reaches $10.00, until the balance of the Court’s $350.00

filing fee has been paid in full.

      The Clerk is DIRECTED to send this Order and Report and

Recommendation (R&R) to plaintiff’s account custodian immediately. In

the event he is transferred to another institution, his present custodian

shall forward a copy of this R&R and all financial information concerning

payment of the filing fee and costs in this case to plaintiff’s new

custodian.   The balance due from plaintiff shall be collected by the

custodian at his next institution in accordance with the terms of the

payment directive portion of this R&R.

      This Order and R&R is submitted to the district judge assigned to

this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3.    Within 14 days of service, any party may file written

objections to the R&R with the Court and serve a copy on all parties.

The document should be captioned “Objections to Magistrate Judge’s

Report and Recommendations.” Any request for additional time to file




                                    11
    Case 4:18-cv-00096-WTM-CLR Document 14 Filed 10/17/18 Page 12 of 12




objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

      SO REPORTED AND RECOMMENDED, this                       17th   day of

October, 2018.




                                      12
